ÜEroRT of Committee.
IN Assembly, January 16th, 1792.
Mr. Smith (of Suffolk county), from the committee on privileges and elections, to whom was referred the petition of Jonathan Fitch, and the certificates of the supervisors of the county of Tioga, reported the following state of facts, viz.:
That on the last Tuesday of 'May last the supervisors of .the several towns of Chemung, Owego, Union, Chenango and Jerico, being the whole number of towns in the county of Tioga, met, pursuant to law, to canvass the votes for member of Assembly for the said county. That there being no county clerk in the said county the poll lists and ballots taken in each of said towns were delivered by the supervisors thereof to the board of supervisors. That the towns of Jerico, Chenango, Union and Chemung returned their poll lists and ballots bound up in every respect as the law directs. That upon canvassing the ballots from the said towns there appeared to be two hundred and eight votes for Bunton Paine, and one hundred and eighty-three votes for Jonathan Fitch, so that there was a majority of twenty-five votes in favor of Bunton Paine. That the ballots and poll list from the town of Owego were covered with a paper covering, but without being subscribed and sealed by the inspectors as the law directs, and put into a wooden box, which box was bound around with tape and sealed, and contained thirty-one ballots, which were all for Jonathan Fitch.
*18Ordered, That the said report he committed to a committee of the ■whole House.
Assembly Journal, 1192, pages 24, 25.
Jonathan Fitch Retains i-iis Seat.
In Assembly, January 23d, 1792.
The House preceeded to the consideration of the resolution'of the committee of the whole House of the 19th inst., on the report of the committee of privileges and elections, on the petition of Jonathan Fitch and the certificate of the supervisors of Tioga county, the consideration whereof was on that day postponed.
The said resolution being again read is in the words following, viz.:
Resolved, That it is the opinion of this 'committee that Jonathan Fitch is entitled to a seat in this House as a member from the county of Tioga.
The said resolution being again read was concurred in by the House; thereupon,
Resolved, That Jonathan Fitch is entitled to a seat in this House as a member from the county of Tioga.
Assembly Journal, 1192, page 32.